DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-14, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudar (U.S. Pat. No. 10,746,093).
Regarding claim 1, Dudar discloses a method for on-board diagnostics of a turbocharger system (fig. 3) for a vehicle (abstract), the turbocharger system being fluidly connected to an exhaust manifold (36) of a combustion engine (163), wherein the turbocharger system comprises:
 - a turbocharger turbine (116) operable by exhaust gases from the exhaust manifold, 
- a pressurized gas reservoir (the intake would be a reservoir when the electric compressor is running) being fluidly connectable to the turbocharger turbine, 
- a valve (152 is the EGR valve that would allow for a connection as well as the intake and exhaust valves of the engine) configured to control flow of pressurized gas from the pressurized gas reservoir to the turbocharger turbine, and 
- a sensor (col. 36, lines 5-15 discloses differential pressure sensors), wherein the method comprises the steps of 
– opening the valve to inject a test pulse (at 424 the pressure is built in the reservoir and flow of air reaches the turbine as shown in fig. 8a) of pressurized gas from the pressurized gas reservoir to drive the turbocharger turbine,
Driving the turbocharger turbine via the injected test pulse of pressurized gas, 
– measuring movement of the turbocharger turbine caused by the injected pressurized gas with the sensor (428), 
Note: The specification of this application on page 4 states that this sensor “measuring movement” can be a sensor doing so indirectly.
collecting data from the sensor, and evaluating an operational response of the turbocharger turbine as a result of the injected test pulse of pressurized gas, based on the collected data, evaluating the operational response of the turbocharger turbine comprises the further step of:
– determining that the evaluated operational response of the turbocharger turbine indicates no, by the sensor, measurable response of the turbocharger turbine as the result of the injected test pulse (in this citation the determination is “no the process is not done” and to take a second measurement.  Either way this determination has no option but to proceed with the next step in the method same as the citation), 
- injecting a further pulse (fig. 4 and 5 are run concurrently and so the pulses from fig. 4 are injected before fig. 5.  At 524 EGR valve is opened which produces a second flow of air) of pressurized gas from the pressurized gas reservoir to drive the turbocharger turbine, wherein the further pulse is different than the previous pulse (col. 21, lines 60-65),
– measuring movement of the turbocharger turbine caused by the injected pressurized gas with the sensor, and - collecting data from the sensor, - evaluating the operational response of the turbocharger turbine as a result of the injected further pulse of pressurized gas based on the collected data (308 evaluates the operational response data), 
wherein the further steps of the method are repeated until the evaluated operational response of the turbocharger turbine indicates, by the sensor measurable, response of the turbocharger turbine as the result of the injected further pulse (this contingent limitation is only performed if no response is found and so is not required of this system which is achieving a response).
Dudar does not disclose that the second duration is longer than the first.  Although Dudar does state that the second duration can be different than the first it does not state in what way.  Since there are only a finite number of choices when dealing with time it would have been obvious to one having ordinary skill in the art to try a longer duration (see MPEP 2143 I E).
Note also that fig. 4 and 5 are run concurrently so where it is felt that only one test pulse or evaluation from fig. 4 qualifies under these limitations, fig. 5 is then run which also runs some test pulses and evaluations which would also qualify giving two test pulses and evaluations.
Regarding claim 2 which depends from claim 1, Dudar discloses characterized by that the step of evaluating the operational response of the turbocharger turbine comprises the further step of - comparing the data collected after the test pulse has been injected to data collected before the test pulse is injected (fig. 4 compares the test pulses to previous readings at 420).
Regarding claim 4 which depends from claim 1, Dudar discloses characterized by the further step of - determining a current delay time, wherein delay time is defined as the maximum time from activating the step of injecting the test pulse or further pulse to de-activating the step of injecting the test pulse or further pulse without measurable response (the pulses are run for a “predetermined duration”).
Regarding claim 5 which depends from claim 4, Dudar discloses characterized by the further steps of when a current delay time has been determined, - injecting a control pulse of pressurized gas from the pressurized gas reservoir [[(6)]] to drive the turbocharger turbine [[(5)]], wherein the control pulse is longer than the current delay time, - measuring movement of the turbocharger turbine caused by the injected pressurized gas with the sensor [[(8)]], - collecting data from the sensor [[(8)]], and - evaluating if the operational response as a result of the injected control pulse indicates that the turbocharger system [[(1)]] operates as expected (The flow of air to the turbine is provided for the predetermined duration and operation is evaluated).
Regarding claim 6 which depends from claim 4, Dudar discloses characterized by the further step of - storing current delay time as a stored system delay time, whereby stored system delay time is used to optimize operation of the turbocharger system (the duration is predetermined).
Regarding claim 7 which depends from claim 6, Dudar discloses characterized by the further step of - correlating and storing the stored system delay time together with additional operating and/or environmental parameters (the information is stored together in the system memory).
Regarding claim 8 which depends from claim 1, Dudar does not disclose each further pulse is between 0,05 and 0,15 seconds longer than the previous pulse.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make each pulse longer than the last by .05 to .15 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9 which depends from claim 1, Dudar discloses characterized by the further step of - collecting data regarding ambient temperature by means of an ambient temperature sensor (51 estimates ambient air temperature as well as through a network cloud 160), wherein if the ambient temperature is equal to or below 0 degrees Celsius, the method comprises the further step of - determining that there is risk of freezing (this is extra solution activity that does nothing to effect the operation of the system).
Regarding claim 10 which depends from claim 9, Dudar discloses characterized by that if it has been determined that there is risk of freezing the method comprises the further steps of injecting a test pulse being equal to or longer than a predicted turbocharger start-up pulse, and - 132 evaluating the operational response of the turbocharger turbine as a result of the injected test pulse, wherein if the there is no operational response the method comprises the further step of, - 210 determining that the turbocharger system is frozen (Fig. 7 shows how to determine that the wastegate is stuck in a fully open position.  This would cause the turbine not to spin as the compressed air would bypass the turbine.  This would be seen as a “frozen” system when the temperature is cold.).
Regarding claim 11 which depends from claim 1, Dudar discloses characterized by that the method for on-board diagnostics is performed when the combustion engine is in operation (The first step of these procedures is to park the engine at a certain angle which is to say that the engine is in operation for a portion of the diagnostic).
Regarding claim 12 which depends from claim 1, Dudar discloses characterized by that the method for on-board diagnostics is performed when the combustion engine is not in operation (Fig. 7 after operating the engine to a certain angle performs a diagnostic of the system when the engine is off).
Regarding claim 13 which depends from claim 1, Dudar does not disclose the test pulse is 0,01 to 0,3 seconds long.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make each pulse longer than the last by .01 to .3 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 14 which depends from claim 1, Dudar discloses characterized by that the method steps are performed by a control unit (14).
Regarding claim 19 which depends from claim 1, Dudar discloses A computer program comprising program code means for performing the steps of claim 1 when said program is run on a computer (14).
Regarding claim 20 which depends from claim 1, Dudar discloses A computer readable medium carrying a computer program comprising program code means for performing the steps of claim 1 when said program product is run on a computer (14).
Regarding claim 21 which depends from claim 1, Dudar A control unit for controlling a method for on-board diagnostics, the control unit being configured to perform the steps of the method according to claim 1 (14).

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive.  Applicant argues on page 8 that the claims have been amended as suggested to directly measure turbine movement.  The claims have not been amended to require a “direct” measurement only that the sensor is “measuring movement of the turbocharger” which the specification on page 4 states “It is possible to measure impact on the turbocharger turbine at various positions of the turbocharger system or at various positions being fluidly connected to the turbocharger turbine of the engine” and goes on to suggest that pressure is one way to measure this impact.  Due to the specification allowing this language to be understood as indirect measurements more specific wording is needed.  Specifically the specification on page 4 states, when discussing the type of sensor, “a sensor which directly detects e.g. movements of the turbocharger turbine, such as e.g. a turbo speed sensor”.  In other words when looking at the specification to understand what “directly detects” would mean it is clear this would require a measurement of the turbine movement as opposed to downstream effects of the turbine’s movement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747